DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims 
Claims 1-10, as filed on 07/23/2021, are currently pending and considered below.

Claim Objections
Claims listed below are objected to because of the following informalities (appropriate correction is required):
Claim 6, line 3: amend “to two sides” to ---to the two sides---.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 3, line 21: “actuating portion”. “portion” is the generic placeholder (1) modified by the functional language of “actuating” (2). The generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For “Actuating portion”, ¶ 13 recites: “the actuating portion includes a plurality of through holes”. The actuating portion is being interpreted to include through holes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Claim 4, line 4 recites: “a third pivot rod and a fourth pivot rod”. The claim is rendered indefinite as third and fourth imply a first and second pivot rod however a first and second pivot rod have not been claimed. The first and second pivot rods are claimed in claim 2. Applicant is suggested to amend claim 4 to be dependent on claim 2 and will be examined as such.
Claim 7, lines 9-10 recite: “arranged between the two ropes”. There is a lack of antecedent basis for this limitation within the claim. The ropes are previously introduced within claim 6. It is unclear if claim 7 is intended to be dependent on claim 6 which first recites the ropes. Applicant is suggested to amend claim 7 to be dependent on claim 6 and will be examined as such.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 U.S.C. 102(A)(1) as being anticipated by US 8517899 B2 (Zhou et al; henceforth Zhou).
Regarding Independent Claim 10, Zhou discloses a positioning device (assembly 100) for a portable fitness equipment (resistance-producing assembly 106, the assembly 100 with assembly 106 is capable of being moved around along the floor), comprising: 
the portable fitness equipment including a connecting portion (Figure 15: Annotated); 

    PNG
    media_image1.png
    339
    402
    media_image1.png
    Greyscale

Figure 15: Zhou Annotated
and a support frame including a base (platform 102), and a support rod  (vertical member 104) standing on the base (see Figure 1), the portable fitness equipment being disposed on the connecting portion (see Figure 6 and 14), a surface of the support rod facing the portable fitness equipment defined as a first surface (Figure 21: Annotated), a surface of the base facing the portable fitness equipment being defined as a second surface (Figure 21: Annotated), and a right angle being formed between the first surface and the second surface (see Figures 21-22 wherein the angle between the first and second surfaces is a right angle).


    PNG
    media_image2.png
    523
    388
    media_image2.png
    Greyscale

Figure 21: Zhou Annotated
Claims 1 and 2 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by US 20130244804 A1 (Cochran).
Regarding Independent Claim 1, Cochran discloses a positioning device (gold swing training apparatus, Figure 8) for a portable fitness equipment (vertical movement assemblies 47, 57) comprising: the portable fitness equipment including a connecting portion (connector 61); 
and a support frame (rack 10) including a base (base 11), and a support rod (Figure 8: Annotated) standing on the base (see Figure 8), the portable fitness equipment being disposed on the connecting portion (via shafts 64-68), a surface of the support rod facing the portable fitness equipment defined as a first surface (Figure 8: Annotated), a surface of the base facing the portable fitness equipment being defined as a second surface (Figure 8: Annotated), and an obtuse angle being formed between the first surface and the second surface (Figure 8: Annotated).

    PNG
    media_image3.png
    482
    546
    media_image3.png
    Greyscale

Figure 2: Cochran Annotated
Regarding Claim 2, Cochran further discloses the positioning device for the portable fitness equipment as claimed in claim 1, wherein the connecting portion is additionally provided with a positioning module (shafts 64-58) which includes a first pivot rod (shaft 65) and a second pivot rod (shaft 67), the first pivot rod includes one end pivotally connected to the connecting portion (via the shaft 64 and pivot 62), and another end pivotally connected to the second pivot rod (via shaft 66 and hinge 70), a first grip rod (shaft 64) is fixedly connected to the first pivot rod (fixed at a right angle to shaft 65), the support rod is provided with a plurality of positioning holes arranged along an extension direction of the support rod (Figure 1: Annotated; positioning holes are used to bolt together the rack 10).

    PNG
    media_image4.png
    351
    453
    media_image4.png
    Greyscale

Figure 1: Cochran Annotated
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 8517899 B2 (Zhou).
Regarding Independent Claim 1, Zhou discloses a positioning device (assembly 100) for a portable fitness equipment (resistance-producing assembly 106, the assembly 100 with assembly 106 is capable of being moved around along the floor), comprising: 
the portable fitness equipment including a connecting portion (Figure 15: Annotated); 

    PNG
    media_image1.png
    339
    402
    media_image1.png
    Greyscale

Figure 15: Zhou Annotated
and a support frame including a base (platform 102), and a support rod  (vertical member 104) standing on the base (see Figure 1), the portable fitness equipment being disposed on the connecting portion (see Figure 6 and 14), a surface of the support rod facing the portable fitness equipment defined as a first surface (Figure 21: Annotated), a surface of the base facing the portable fitness equipment being defined as a second surface (Figure 21: Annotated), 

    PNG
    media_image2.png
    523
    388
    media_image2.png
    Greyscale

Figure 21: Zhou Annotated
Zhou discloses the invention as substantially claimed, see above. Zhou further discloses a right angle being formed between the first surface and the second surface (see Figures 1-22 wherein the vertical member 104 is at a right angle relative to the upper surface of platform 102). Zhou does not disclose an obtuse angle being formed between the first surface and the second surface.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Zhou to have an obtuse angle since it has been held that “where the only difference between the prior art and the claims was a recitation of the relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distant from the prior art device.” In the instant case, the device of Zhou would not operate differently with the claimed obtuse angle. Further, applicant places no criticality on the obtuse angle claimed, indicating only that the angle is “obtuse” and further discloses that the angle can be a right angle. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Zhou’s right angle to be an obtuse angle in order to move the support member out of a user’s range of motion and prevent unwanted contact between the user’s arms and the device.
Regarding Claim 3, Zhou further discloses the positioning device for the portable fitness equipment as claimed in claim 1, wherein the portable fitness equipment includes an actuating portion (spinning flywheel 1301 with air fins 1306 and air intake apertures 1304; in as much as applicant has shown and as best described the actuating portion is a resistance fan with apertures 1304) connected to the connecting portion via a pivot shaft (shaft 1308).
Regarding Claim 8, Zhou further teaches the discloses the positioning device for the portable fitness equipment as claimed in claim 1 further comprising a support assembly (pulleys 108, 202, 204, 206, 208, and 210, Figure 2), wherein the support assembly includes a top pulley (pulley 206) and a bottom pulley (pulley 210) fixed on the support rod (see Figure 2), and an elastic cord (cables 110 with intermediate elastic cable 508) wound around the top pulley and the bottom pulley (see Figure 5 and 6), one end of the elastic cord (upper end) is fixed to the top pulley (in as much as applicant has shown the elastic cable 508 is fixed to the top pulley 206 via being wound about the top pulley), and another end of the elastic cord (lower end) is fixed to the connecting portion (the lower end is fixed to the connecting portion via the pulley 208 and vertical member 204).

	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 8517899 B2 (Zhou) in further view of US 20150038300 A1 (Forhan et al; henceforth Forhan).
Regarding Claim 5, Zhou discloses the invention as substantially claimed, see above. Zhou further discloses the positioning device for the portable fitness equipment as claimed in claim 1, wherein a direction extending from the support rod to the portable fitness equipment is defined as a horizontal direction (Figure 23: Annotated), a direction extending from the base to the portable fitness equipment is a vertical direction which is perpendicular to the horizontal direction (Figure 2: Annotated), a longitudinal direction is perpendicular both to the horizontal and the vertical (Figure 23: Annotated), and one edge of the base (Figure 23: Annotated). 

    PNG
    media_image5.png
    602
    485
    media_image5.png
    Greyscale

Figure 23: Zhou Annotated
Zhou does not disclose one edge of the base is provided with two rollers arranged along the longitudinal direction.
Forhan teaches an analogous exercise device solving the same issue of a platformed exercise device comprising a support frame including a base (base 120 with base support 130), and a support rod  (vertical member 160) standing on the base (see Figure 1 wherein the bottom end of vertical member 160 is fixed to the upper surface of base support 130), and one edge of the base  (Figure 1: Annotated) is provided with two rollers arranged along a longitudinal direction (Figure 1: Annotated) perpendicular both to a horizontal and vertical direction (Figure 1: Annotated). 

    PNG
    media_image6.png
    355
    504
    media_image6.png
    Greyscale

Figure 1: Forhan Annotated
It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Zhou with wheels arranged on the edge along the longitudinal direction, as taught by Forhan, in order to allow for increased portability of the exercise device (¶ 28) and allow for easier storage of the device when not in use. 

Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 8517899 B2 (Zhou) in further view of US 20140243119 A1 (Whalen et al; henceforth Whalen). 
Regarding Claim 6, Zhou discloses the invention as substantially claimed, see above. Zhou further discloses wherein a direction extending from the support rod to the portable fitness equipment is defined as a horizontal direction (Figure 23: Annotated), a direction extending from the base to the portable fitness equipment is a vertical direction which is perpendicular to the horizontal direction (Figure 2: Annotated), a longitudinal direction is perpendicular both to the horizontal and the vertical (Figure 23: Annotated), 
two support members (support members 2902) are connected to two sides of the support rod (see Figure 1), the two members each have one end connected to two sides of the support rod (at ends 2908), and another end arranged along the longitudinal direction and connected to the base (ends 2908, ends 2908 are arranged along the longitudinal axis which follows the edge of the base), and the another end of each of the two ropes fixed to the base is away from the support rod in the horizontal direction (see Figure 1 wherein the ends 2906 are horizontally away from the post 104 along the longitudinal axis).
Zhou does not disclose the two support members as two ropes.
Whalen teaches an analogous exercise device solving the same issue of providing bracing support from a vertical post relative to a horizontal surface comprising: a support rod (standard assembly 108 comprising tubes 120 and 121); two ropes (stabilization assemblies 107 comprising guy lines 109 made of polypropylene rope) connected to two sides of the support rod (see Figure 1 wherein the stabilizing assemblies 107 are connected to the tubes 120,  the two ropes each have one end connected to the two sides of the support rod (see Figure 1), and another end arranged along a longitudinal direction (Figure 1: Annotated) and connected to the ground (Figure 1), and the another end of each of the two ropes fixed the base are away from the support rod in a horizontal direction (Figure 1: Annotated).

    PNG
    media_image7.png
    339
    355
    media_image7.png
    Greyscale

Figure 1: Whalen Annotated
It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Zhou’s support members to be stabilization assemblies comprising guy lines, as taught by Whalen, in order to provide dampened stabilization to better absorb spikes of force on the system.
Regarding Claim 7, Zhou in view of Whalen further teaches discloses the positioning device for the portable fitness equipment as claimed in claim 6, wherein the support frame includes a reinforcing rod (shaft 1308) and a connecting piece (Figure 14: Annotated), the reinforcing rod is arranged between the two ropes (see Figure 1 wherein the connecting piece is between the two ropes), an obtuse angle is formed between the reinforcing rod and the base (the connecting piece is bolted to the vertical member 104 and thus is at the same obtuse angle relative to the platform 102 as the vertical member 104), the reinforcing rod and the support rod are inclined at the same angle and in the same direction (the connecting piece is bolted to and at the same relative obtuse angle as the vertical member 104), and the connecting piece is connected to the support rod and the reinforcing rod (shaft 1308 is connected through the connecting piece, see Figure 13 and the connecting piece is connected to the vertical member 104, see Figure 13).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 8517899 B2 (Zhou) in further view of US 11052279 B1 (Vujicic et al; henceforth Vujicic).
Regarding Claim 9, Zhou discloses the positioning device for the portable fitness equipment as substantially claimed, see above. Zhou further discloses wherein the portable fitness equipment includes a monitoring device (work measurement device 3100), the monitoring device includes a monitoring circuit (display for device 3100, see Figure 31 wherein the device 3100 has a display and in as much as applicant has shown the monitoring circuit is a display), fixed to the portable fitness equipment (via the vertical member 104). 
Zhou does not disclose wherein the monitoring device includes a bracket, the bracket is fixed to the portable fitness equipment, and the monitoring circuit is connected to the bracket through a universal connector.
Vujicic teaches an analogous exercise device solving the same issue of mounting a electronic display to a vertical member comprising: 
a support frame including a base (support platform 26), and a support rod (base housing 20) standing on the base, a portable fitness equipment (resistance device 70) being disposed on a connecting portion (pivot mount 24),
wherein the portable fitness equipment includes a monitoring device (display 58A), the monitoring device includes a monitoring circuit (display 58A) and a bracket (adjustable arm 58B), the bracket is fixed to the portable fitness equipment (via the housing 20), and the monitoring circuit is connected to the bracket through a universal connector (Figure 11: Annotated; universal bracket is the swivel bracket between the adjustable arm 58B and the display 58A)

    PNG
    media_image8.png
    544
    394
    media_image8.png
    Greyscale

Figure 11: Vujicic Annotated
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Zhou’s monitoring device with a bracket with the monitoring circuit connected to the bracket through a universal connector, as taught by Vujicic, in order to allow for the display to be adjustable to a position desired by the user and to fit users of different heights (Col. 5, lines 15-18).
Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art of record US 20130244804 A1 (Cochran) fails to teach or render obvious the position device in combination with all of the elements and structural and functional relationships as claimed and further including the connecting portion is additionally provided with a rotating module, the rotating module includes a third pivot rod and a fourth pivot rod, the third pivot rod includes two ends pivotally to the connecting portion and the fourth pivot rod, respectively, a second grip rod is fixedly connected to the third pivot rod, and the actuating portion includes a plurality of through holes that open toward the fourth pivot rod, and each of the through holes is provided for insertion of the fourth pivot rod. 
The prior art of record teaches only shafts 64-70 which are previously claimed as the positioning module. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the structure with a rotating module including a third and fourth pivot rod as described without significantly modifying the structure and intended function of the device and without improper hindsight.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063. The examiner can normally be reached Monday - Thursday 8:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784